DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed June 16, 2022 has been entered.  Claims 1, 16 and 17 are amended.  Claims 18 and 19 had been previously cancelled.  Therefore, claims 1-17 and 20-22 are currently pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 15-17 and 23 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Botha, U.S. Patent Publication 2011/0153094.

As per claims 1 and 17, Botha discloses an automatic lubricator (12.1) (fig. 2) and method of operating same for lubricating an object (abstract), the lubricator comprising:
 	a housing (24, 30) with a coupling section (37) configured to couple with a lubricant container (26) [cartridge] containing a lubricant (28), wherein the lubricant container (26) comprises a rotatable shaft (52) [drive screw] with a piston (38) [plunger] to dispense the lubricant (28) from an output (40) of the lubricant container (26);
 	an electric motor (44) configured to drive the rotatable shaft (52) of the lubricant container (26), such that at least a part of the lubricant (26) is dispensable from the lubricant container (26);
 	at least one sensor (58) [ammeter] configured to directly measure, and provide a sensor signal (para [0062]) indicative of at least one of a force exerted by the electric motor (44) onto the rotatable shaft (52) and a force exerted by the lubricant (28) onto the container (26) (para [0062]); and
 	a control circuitry (34) configured to determine a blockage of the output (40) of the lubricant container (26) based on the sensor signal of the at least one sensor (58) (para [0062]).

As per claim 2, Botha as set forth above, discloses the at least one sensor (58) is arranged within the housing (paras [0047, 0053]).

As per claim 5, Botha as set forth above, discloses the control circuitry (34) is configured to determine, based on the sensor signal, a measure correlating with the force exerted by the electric motor (44) onto the rotatable shaft (52) (para [0062]); and
 	wherein the control circuitry (34) is configured to determine the blockage of the output (40) based on comparing the determined measure with a threshold value (para [0062]).

As per claim 6, Botha as set forth above, discloses the lubricator (12.1) further comprises a data storage (50) [module] (para 0049]); and wherein the threshold value is stored in the data storage (50) (para [0062]).

As per claims 15 and 23, Botha as set forth above, discloses a communication circuitry (34) configured to transmit a signal (para [0051]) indicative of the output blockage to a receiver (PC 20) (para [0062]).

As per claim 16, Botha discloses a lubrication system for lubricating an object (abstract), the lubrication system comprising:
 	a lubricant container (26) configured to contain a lubricant (28) and including a rotatable shaft (52) with a piston (38) to dispense the lubricant from an output (40) of the lubricant container (26);
 	a housing (24, 30) with a coupling section (37) configured to couple with the lubricant container (26);
 	an electric motor (44) configured to drive the rotatable shaft (52) of the lubricant container (26), such that at least a part of the lubricant is dispensable from the lubricant container (26);
 	at least one sensor (58) configured to directly measure, and provide a sensor signal indicative (para [0062]) of at least one of a force exerted by the electric motor (44) onto the rotatable shaft (52) and a force exerted by the lubricant (28) onto the container (26) (para [0062]); and 
 	a control circuitry (34) configured to determine a blockage of the output (40) of the lubricant container (26) based on the sensor signal of the at least one sensor (58) (para [0062]).

Allowable Subject Matter
Claims 3-4, 7-14 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an automatic lubricator for lubricating an object, the lubricator including a housing with a coupling section configured to couple with a lubricant container containing a lubricant, wherein the lubricant container comprises a rotatable shaft with a piston to dispense the lubricant from an output of the lubricant container; an electric motor configured to drive the rotatable shaft of the lubricant container, such that at least a part of the lubricant is dispensable from the lubricant container; at least one sensor configured to directly measure, and provide a sensor signal indicative of at least one of a force exerted by the electric motor onto the rotatable shaft and a force exerted by the lubricant onto the container; and a control circuitry configured to determine a blockage of the output of the lubricant container based on the sensor signal of the at least one sensor;  the at least one sensor is arranged at an end of the electric motor, such that the at least one sensor is arranged between the rotatable shaft and the electric motor.  Or in the alternative, wherein the at least one sensor is mechanically coupled to a rotating part of the electric motor, such that the at least one sensor rotates in correspondence with a rotation of the rotating part of the electric motor.
 	Also,  the prior art of record fails to teach or suggest an automatic lubricator for lubricating an object, the lubricator including a housing with a coupling section configured to couple with a lubricant container containing a lubricant, wherein the lubricant container comprises a rotatable shaft with a piston to dispense the lubricant from an output of the lubricant container; an electric motor configured to drive the rotatable shaft of the lubricant container, such that at least a part of the lubricant is dispensable from the lubricant container; at least one sensor configured to directly measure, and provide a sensor signal indicative of at least one of a force exerted by the electric motor onto the rotatable shaft and a force exerted by the lubricant onto the container; and a control circuitry configured to determine a blockage of the output of the lubricant container based on the sensor signal of the at least one sensor; a rotatable circuit board mechanically coupled to a rotating part of the electric motor, such that the rotatable circuit board rotates in correspondence with a rotation of the rotating part of the electric motor.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. Applicants argue on page 11 of the Remarks that “The sensor of the lubricator can be configured to determine any quantity or measure correlating with and/or being indicative of the force exerted by the electric motor onto the shaft and/or piston, such as e.g. the force, a pressure and/or a torque.” Specification Par. [0010].  Thus, the sensor (force or pressure sensor) directly measures the force exerted by the motor onto the shaft….”.  Examiner respectfully disagrees.  First, amended claim 1 does not require the sensor to be a force or pressure sensor.  Also, the Specification does not disclose a sensor using the words configured to “directly measure” and provide a sensor signal.  Next, Examiner interprets Botha includes a sensor (ammeter) that measures the amperage from the electric motor from a resultant force that is placed onto the shaft by a torque.  The shaft being attached to the motor shaft.  Therefore, Botha meets the amended claim 1 limitation of “at least one sensor (ammeter) configured to directly measure (amperage is directly measured), and provide a sensor signal (estimate an operational parameter in the form of torque exerted by the motor to the shaft) indicative of at least one of a force (torque) exerted by the electric motor onto the rotatable shaft”.   
 	Applicants further argue on page 12 that Botha uses an algorithm with input from the ammeter and gives an estimate of an operational parameter.  That Botha doesn’t directly measure the force exerted by the motor onto the screw as required by amended claim 1, rather gives an estimate.  Again, Examiner respectfully disagrees.  Examiner interprets the reading of the amperage from the motor shaft to be a direct measurement.  Next, Applicants’ generic sensor of claim 1 is claimed to measure a force. How is that measurement taken?  No direct measurement is required by claim 1.  Reading the claims in light of the specification, the disclosed pressure sensors (transducers) work on the principal that small deflections, from an applied force, in the sensor body are detected.  Deflections are detected by electrical signals, frequently with a strain gage, that go through an algorithm to yield a calculation of the force.   What disclosed structure is required by claim 1?  What structure is required to provide a direct measurement as argued?
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                       /MICHAEL R MANSEN/                       Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                                                                                                                                                                                 

/M.K.B/Examiner, Art Unit 3654